Title: From John Adams to Winthrop Sargent, 24 January 1795
From: Adams, John
To: Sargent, Winthrop



Dear Sir
Philadelphia January 24. 1795

I have received your favour of the 30th. of November and transmitted to Dr Belknap as you desire the Papers enclosed. The Utensils and ornaments represented in the Drawings are great Curiosities, and Seem to shew more skill in Art, than any of the native Indians, at this day are possessed of. I am not enough in the habit of Antiquarian Speculations to hazard any Conjectures concerning them.  I have never interested myself much in the Inquiries concerning the ancient Inhabitants of this Country, or the Part of the World from which they first emigrated.  I should not be at all Surprised, if hereafter evidence Should be discovered that America was once a Seat of Arts Science and Civilization: nor should I wonder if any one Should prophecy that Europe, will cease to be what it is and become as Savage and barbarous as America was three hundred years ago.  The Temper and Principles prevailing at present in that quarter of the World, have a Tendency to as general and total a destruction, as ever befel Tyre and Sidon Sodom and Gemorrah. If all Religions and Governments all Arts and sciences are destroyed the Trees will grow up, Cities will moulde into common Earth, and, a few human Beings may be left naked to chase the Wild Beasts with Bows, and arrows.—Printing they say will prevent it. But it would be inconsistent with the present professed Principles to destroy every Type and Press as Engines of Aristocracy, and murder every Pen and Ink Man as aiming at superiority.
I hope in all Events that Religion and Learning will find an Asylum in America. But too many of our fellow Citizens are carried away in the dirty Torrent of dissolving Europe.—
I thank you Sir for giving me an Opportunity to see those Antiquities, and  glad to see any others that may appear.
I am, sir with great Esteem, your most obedient
John Adams